BabNhill, J.,
concurring: A municipality has authority under the general law to construct and maintain its own electric light and power plant wholly within, or partly within and partly without, or wholly without, the corporate limits of the municipality. This right is not challenged either by the plaintiffs or by this Court. When, however, a city undertakes to establish and maintain such a project under special legislative authority through a board or commission which, legally, is not accountable to the citizens of the municipality, and under which authority the taxpayers are not afforded opportunity to approve or to disapprove, it must comply with the provisions of the act under which it seeks to proceed.
That the project is under the Revenue Bond Act of 1938 has already been adjudicated by this Court. Defendants do not now challenge that decision. They simply move for a modification of the former judgment upon the theory that there are changed conditions which relieve them from some of the burdens of that act.
It seems apparent to me that the Legislature, in creating the board of power commissioners of High Point, clearly limited the powers of this board. It is authorized to act pursuant to the resolution of the board of commissioners of High Point of 27 April, 1938, as amended.
This Court is bound by the intent disclosed by the language used by *66tbe Legislature in creating tbe board. It “cannot attribute to tbe Legislature an intent wbicb is not in any way expressed in tbe statute.” Nor can we call a legislative requirement a mere technicality. To do so would be something new or an innovation in statutory construction.
I fully concur in the majority opinion wbicb so clearly and succinctly points out wherein tbe defendants have failed to show any changed conditions wbicb would warrant any modification of tbe former judgment. Tbe act under wbicb they are proceeding requires a certificate of convenience and necessity from tbe Utilities Commissioner. In this particular tbe defendants have failed to comply with tbe terms of tbe statute under wbicb they are attempting to proceed.